Citation Nr: 0201686	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  98-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
intermittent atrial fibrillation and sick sinus syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury, including scars.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1947 to May 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Wichita, Kansas (RO).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in January 1998, the veteran indicated that he 
wanted a Board hearing at a local VA office.  The RO 
scheduled the veteran for such a hearing in December 2001, 
but the veteran failed to appear on that date.  Inasmuch as 
the veteran did not report to, or request a postponement of, 
that hearing, pursuant to 38 C.F.R. § 20.704(d) (2001), the 
Board considers the veteran's hearing request withdrawn and 
deems this case ready for review by the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for hypertension, 
intermittent atrial fibrillation and sick sinus syndrome 
pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the Board completes this development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099-3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  The Board will then wait for, and review, any 
response to the notice and, thereafter, prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
those claims.

2.  In March 1988, the RO denied the veteran's claims of 
entitlement to service connection for residuals of a left leg 
injury and tinnitus.

3.  The RO notified the veteran of the March 1988 decision 
and advised him of his appellate rights, but the veteran did 
not appeal the decision.  

4.  The evidence associated with the claims file subsequent 
to the RO's March 1988 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims to reopen.  

5.  The veteran's tinnitus and left leg scar are 
etiologically related to his period of active service.

6.  The veteran has, at worst, Level IV hearing acuity in his 
left ear.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, in which the RO denied 
entitlement to service connection for residuals of a left leg 
injury and tinnitus, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for residuals of 
a left leg injury and tinnitus.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001), as amended by 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  A left leg scar was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

5.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.321, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for 
residuals of a left leg injury, including scars, and 
tinnitus, and whether he is entitled to a compensable 
evaluation for left ear hearing loss.  The RO denied the 
veteran entitlement to these benefits in May 1997, and the 
veteran appealed this decision. 

During the pendency of the veteran's appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it considered the veteran's claims pursuant to the VCAA.  
However, prior to the enactment of that law, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
May 1997 and a letter notifying the veteran of that decision, 
the RO informed the veteran of the evidence needed to 
substantiate his claims and provided him an opportunity to 
submit such evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  Moreover, in a statement of the case issued in 
January 1998, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for 
which it had denied his claims, and provided him another 
opportunity to present evidence and argument in support of 
his claims.

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claims.  See 38 U.S.C. § 
5103A (West Supp. 2001).  For instance, after the veteran 
filed his claims, the RO secured all evidence identified by 
the veteran as being pertinent to those claims, including VA 
outpatient treatment records and reports of hospitalization, 
and records from Irwin Army Hospital and the VA Western 
Pacemaker Surveillance Center.  The veteran has not reported, 
and the Board is not aware of, any other outstanding evidence 
that might substantiate the claims at issue.  In addition, 
the RO afforded the veteran multiple VA examinations, during 
which examiners addressed the presence and severity of the 
disorders at issue in this decision.  The RO also afforded 
the veteran an opportunity to testify at a hearing before a 
Member of the Board in support of the claims at issue, but, 
as previously discussed, on the scheduled date of the 
hearing, the veteran failed to appear. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  New and Material Evidence to Reopen

The veteran claims that he has submitted new and material 
evidence to reopen previously denied claims of entitlement to 
service connection for residuals of a left leg injury and 
tinnitus.  The RO denied the veteran entitlement to service 
connection for these disorders in March 1988 on the bases 
that the veteran's in-service left leg contusion was acute 
and transitory without disabling residuals and that there was 
no evidence of a complaint or finding of, or treatment for, 
tinnitus in service.  In denying the veteran's claim, the RO 
considered the veteran's service medical records, reports of 
VA examinations conducted in December 1987 and January 1988 
and the veteran's application for compensation.  By letter 
dated the same month, the RO notified the veteran of the 
action taken and advised him of his appellate rights, but the 
veteran did not appeal the RO's decision.  The March 1988 
decision is thus final.  38 U.S.C.A. § 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's December 1996 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a) (effective 
August 29, 2001)); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether the VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's March 1988 decision includes 
outpatient treatment records from the VA Medical Center in 
Topeka, Kansas, a VA hospital discharge summary, records from 
the VA Western Pacemaker Surveillance Center, records from 
Midwest Eye Associates, P.A., VA examination reports and 
written statements of the veteran and his representative.  
This evidence is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  

The Board also finds that the new evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled, is so significant that it 
must be considered to decide fairly the merits of the claims 
to reopen.  The Board bases this finding on the fact that the 
reports of VA scars and audio examinations conducted in 
February 1997 and March 1997 reflect that the veteran 
currently has a scar on his left lower leg and that he 
experienced ringing in his ears during his period of active 
service.  In its March 1988 decision, the RO based its denial 
of the veteran's claims for service connection for residuals 
of a left leg injury and tinnitus on the absence of such 
findings. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims.  The Board 
must now decide whether the veteran is entitled to service 
connection for residuals of a left leg injury and tinnitus.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Subsequent manifestations of a chronic 
disease in service, however remote, are to be service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A.  Residuals of a Left Leg Injury

The veteran claims that he currently has residuals of a left 
leg injury that was sustained in service, when a machine gun 
mount on wheels crushed his leg while he was sitting in the 
back of a truck.  Service medical records confirm that the 
veteran injured his leg as alleged.  They show that, in 
October 1950, while on duty at a gun range, an M-55 rolled 
back and pinned the veteran's leg to a gun can.  As a result 
of this incident, the veteran suffered a contusion or 
puncture wound of the left gastrocnemius muscle, which 
necessitated hospitalization.  Five days after the incident, 
an examiner noted that the veteran's wound had markedly 
improved.  There was still tenderness and the wound was open, 
but the abrasion was healing.  The examiner indicated that 
the veteran could be discharged and followed on sick call.  
Thereafter, while completing his period of active service, 
the veteran did not report any complications associated with 
the injury.  

Medical evidence dated after the veteran was discharged from 
service reflects that the veteran currently has a scar on his 
left lower leg.  During a VA examination in December 1987, 
the veteran reported that he had injured his left leg in 
service, but had had no problem with that leg.  The examiner 
noted no left leg abnormalities.  During a VA scars 
examination in February 1997, however, the veteran reported 
the same injury and a VA examiner noted that the veteran had 
a 1 centimeter, minor scar of no significance on the medial 
mid-tibial aspect of the left leg.  

The February 1997 examiner did not specifically indicate that 
the scar on the veteran's left leg represented a residual of 
the veteran's in-service left leg injury.  However, given the 
description of the in-service injury in the service medical 
records, which establishes the location of the abrasion, and 
the fact that there is no evidence of record indicating that 
the veteran suffered another abrasion to his lower left leg 
following the 1950 incident, the Board finds that it is more 
likely than not that the scar results from the October 1950 
in-service injury.  There is no evidence of record 
establishing that the veteran has any other residuals of the 
in-service injury.  The Board thus concludes that the 
evidence supports an allowance of service connection for a 
scar on the left leg.  The veteran's claim for this benefit 
must therefore be granted.

B.  Tinnitus

The veteran claims that his military duties on the flight 
line exposed him to a significant amount of noise, which 
caused, in part, tinnitus.  The veteran's DD Forms 214 and 
service personnel records reflect that, during his period of 
active service from July 1947 to May 1971, the veteran served 
as an aircraft mechanic.  A January 1988 audiological case 
history notes that his duties including working on a flight 
line. 

A March 1997 report of VA audio-ear disease examination 
confirms that the veteran currently has tinnitus.  The 
veteran's service medical records do not reflect that the 
veteran complained of, or was diagnosed with, tinnitus during 
active service.  However, given that tinnitus means ringing 
in the ears, the veteran is competent to state this fact.  
During a VA audio examination in March 1997, he did so by 
reporting that he had begun to experience this problem 30 
years earlier. 

Based on service personnel records and the January 1988 
audiological case history, the Board believes that it is more 
likely than not that the veteran's duties as an aircraft 
mechanic exposed him to noise.  Considering this fact in 
conjunction with the VA audio examiner's notation of tinnitus 
of 30 years duration, which links the veteran's tinnitus to 
his period of active service, including noise exposure, the 
Board finds that the evidence supports an allowance of 
service connection for tinnitus.  The veteran's claim for 
this benefit must therefore be granted.

II.  Compensable Evaluation - Left Ear Hearing Loss

The veteran served on active duty for in excess of 20 years, 
including as an aircraft reciprocating engine mechanic.  He 
claims that he developed hearing loss while serving in this 
capacity, as a result of being exposed to noise while working 
on the flight line without ear protection.  In March 1988, 
the RO awarded the veteran service connection for left ear 
hearing loss and assigned him a noncompensable evaluation for 
that disability, effective from July 1987.  The 
noncompensable evaluation has remained in effect for years.  
In December 1996, the veteran filed a claim for an increased 
evaluation for left ear hearing loss.  In support of his 
claim, he argues that the medical evidence of record 
establishes that his left ear hearing loss is more severely 
disabling than a noncompensable evaluation reflects.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2001).  

The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables shown in 38 C.F.R. 
§ 4.85.  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f).

On May 11, 1999, during the pendency of the veteran's appeal, 
the criteria for rating defective hearing were revised.  See 
64 Fed. Reg. 90, 25,202-25,210 (1999).  As previously 
indicated, under Karnas, 1 Vet. App. at 313, when a 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  In this case, the amendment at issue 
altered regulations applicable to claimants whose hearing 
loss has rendered them more disabled than the veteran, or 
profoundly deaf.  Inasmuch as the amendment does not 
substantively change the regulations applicable to the 
veteran, whose hearing acuity is shown below to be, at worst, 
Level IV, it need not be considered with regard to this 
claim.    

Since the veteran was discharged from service in May 1971, he 
has had his hearing evaluated on two occasions by VA 
examiners (January 1988 and March 1997).  During the VA 
examination in January 1988, an audiometer revealed the 
following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
LEFT
20
45
85
85

The veteran had average puretone decibel loss of 59 in the 
left ear and speech recognition of 92 percent in the left 
ear.  The examiner diagnosed moderate to severe hearing loss 
on the left. 

During the VA examination in March 1997, an audiometer 
revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
LEFT
45
55
65
80

The veteran had average puretone decibel loss of 61 in the 
left ear and speech recognition of 80 percent in the left 
ear.  The examiner diagnosed mild hearing loss on the left at 
250-500 Hz, moderate to moderately severe hearing loss on the 
left at 1000-3000 Hz, and severe to profound loss hearing 
loss on the left at 4000-8000 Hz.   

Based on the findings of the 1988 and 1997 VA audio 
examinations, the Board finds that the veteran's left ear 
hearing loss disability picture more nearly approximates the 
criteria for a noncompensable evaluation.  The January 1988 
VA audiological examination report reflects that the veteran 
has Level II hearing acuity in his left ear.  The March 1997 
VA audiological examination report reflects that the veteran 
has Level IV hearing acuity in his left ear.  See 38 C.F.R. § 
4.85, Table VI.  Assigning the veteran's nonservice-connected 
right ear a Roman numeral designation of I, as is required 
under 38 C.F.R. § 4.85(f), these findings satisfy the 
criteria for a noncompensable evaluation under 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100.  

Since the veteran was discharged from service, he has 
exhibited, at worst, Level IV hearing acuity in his left ear.  
Although the most recent examiner noted findings that 
indicate a worsening of the veteran's left ear hearing loss 
since 1988, at present, this loss is not of such severity as 
to warrant a compensable evaluation under applicable 
schedular standards.   

This hearing loss is also not sufficiently severe to warrant 
a higher evaluation on an extraschedular basis.  The veteran 
does not assert, and the evidence does not establish, that 
the veteran's left ear hearing loss has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  In the absence of such factors, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for left ear hearing loss.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

Service connection for a left leg scar is granted.

Service connection for tinnitus is granted.

A compensable evaluation for left ear hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



